DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kigawa et al. (US Pub 2003/0217895 A1). Kigawa discloses an elevator system (fig. 18) comprising: 
Re claim 10, a traveling body (6) movable in an elevator shaft (1); a buffer device (fig. 1) arranged in a shaft pit of the elevator shaft for limiting a travel path of the traveling body, the buffer device including a leaf spring (41); and wherein the leaf spring is formed as a semi-elliptical spring (fig. 1 shows 41 forming a semi-elliptical spring shape).
Re claim 11, wherein the semi-elliptical spring has a middle section with a contact area (17) adapted for contact with the traveling body (fig. 2).
Re claim 12, wherein the semi-elliptical spring is mounted at outer ends thereof (the outer ends of 41 are mounted to 42) in the shaft pit (fig. 14, for example, shows an embodiment where the buffer is in the shaft pit; additionally, the ends are mounted in the shaft via 13, 12 and 11) so that the contact area is supported on both sides thereof for any weight of the traveling body impacting on the semi-elliptical spring (fig. 2).
Re claim 13, wherein the buffer device includes a cushioning element (12,13) supporting the contact area and the cushioning element is fixed in the shaft pit (fig. 14).
Re claim 14, wherein the semi-elliptical spring includes an impact plate (17) that forms the contact area.
Re claim 15, wherein the traveling body is braked by contact with the leaf spring (as the car contacts the leaf spring, the biasing force would provide a braking force to the car).
Re claim 16, wherein the semi-elliptical spring includes a main spring (41) with two outer ends (fig. 1: left and right ends), the outer ends being mounted in the shaft pit (the ends are shown mounted to 42 and they are positioned in the shaft; additionally, the ends are mounted in the shaft via 13, 12 and 11).
Re claim 17, wherein the semi-elliptical spring includes an additional spring (16), the additional spring having two spring ends (top end and bottom end) mounted in the shaft pit (fig. 1 and 14 show the ends mounted in the shaft via 12 and 11).
Re claim 18, a buffer device (fig. 1) for an elevator system for limiting a travel distance of a traveling body (6), the buffer device comprising: a leaf spring (41) formed as a semi-elliptical spring (fig. 1 shows 41 forming a semi-elliptical spring shape); and wherein the buffer device is adapted to be arranged in a shaft pit of an elevator shaft of the elevator system (fig. 14, for example, shows an embodiment where the buffer is in the shaft pit) for contact by the traveling body thereby limiting the travel distance of the traveling body (fig. 2).
Re claim 19, a buffer device (fig. 1) for limiting a travel path of the traveling body (6) in an elevator shaft when the buffer device is arranged in a shaft pit of the elevator shaft (fig. 14, for example, shows an embodiment where the buffer is in the shaft pit), the buffer device comprising: a leaf spring (41) formed as a semi-elliptical spring (fig. 1 shows 41 forming a semi-elliptical spring shape) including a main spring (41) and another spring (16); wherein the semi-elliptical spring has a middle section with a contact area (17) adapted for contact with the traveling body (fig. 2); wherein the main spring is mounted at outer ends (left and right ends) thereof in the shaft pit (the ends are shown mounted to 42 and they are positioned in the shaft; additionally, the ends are mounted in the shaft pit via 13, 12 and 11) so that the contact area is supported on opposite sides thereof for any weight of the traveling body impacting on the semi-elliptical spring (fig. 2); wherein the semi-elliptical spring includes an impact plate (17) that forms the contact area; wherein the additional spring has two spring ends (top end and bottom end) mounted in the shaft pit (fig. 1 and 14 show the ends mounted in the shaft via 12 and 11); and a cushioning element (12,13) supporting the contact area and being fixed in the shaft pit (fig. 14).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654